Name: Council Regulation (EEC) No 2114/87 of 13 July 1987 setting an additional period for use of the special import tariff quota for high-quality beef opened by Regulation (EEC) No 3495/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 197/4 Official Journal of the European Communities 18 . 7. 87 COUNCIL REGULATION (EEC) No 2114/87 of 13 July 1987 setting an additional period for use of the special import tariff quota for high-quality beef opened by Regulation (EEC) No 3495/86 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Regulation (EEC) No 3495/86 (3) opened for 1986, as an autonomous measure , a special import tariff quota for high-quality fresh , chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ; whereas this Regulation did not enter into force until 18 November 1986 ; whereas, in consequence, the period during which imports could be made under it was very short and did not prove long enough for the quantities available for certain qualities of meat to be used up ; whereas, since it is in the Commu ­ nity's interest to maintain harmonious trade relations with third countries, an additional period during which meat of these qualities may be imported under the quota should, by way of an exception, be set, HAS ADOPTED THIS REGULATION : Article 1 The period for the use of the special Community import tariff quota for high-quality fresh, chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff opened for 1986 by Regulation (EEC) No 3495/86 is hereby extended by four months from the date on which this Regulation enters into force in respect of the unused quantity of the 5 000 tonnes specified in (c) of Article 1 of Commission Regula ­ tion (EEC) No 3538/86 (4). Article 2 Detailed rules for the application of this Regulation shall be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 (*). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (') OJ No C 71 , 19 . 3 . 1987, p. 14 . (2) Opinion delivered on 10 July 1987 (not yet published in the Official Journal). (3) OJ No L 323, 18 . 11 . 1986, p. 3 . (4) OJ No L 326, 21 . 11 . 1986, p. 21 . 0 OJ No L 148, 28 . 6 . 1968, p. 24.